Case 1:17-cv-01789-DLC Document 384 Filed 06/12/19 Page 1 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

ee ee a ee x
SECURITIES AND EXCHANGE COMMISSION,  ° Tev1l789 (DLC)
Plaintifé, SCHEDULING ORDER
_y-
LEK SECURITIES CORPORATION, SAMUEL
LEK, VALI MANAGEMENT PARTNERS d/b/a | USDC SDNY |
anion sro waruny gxavesy ond || DOCUMENT
a a . IY BYP RTT i
PUSTELNIK, ELECTRONICALLY FILED |)
: DET #: H
pefendants. = Ht paATEYALED: C8 Bort |
satis

DENISE COTE, District Judge:

As set forth at the conference held on June 10, 2019, the
following schedule shall govern the further conduct of pretrial
proceedings in this case:

1. The parties shall identify all trial witnesses by September
3, 2019. Any depositions of trial witnesses not yet
deposed must occur not later than October 18.

2, The Joint Pretrial Order must be filed by September 13,
2019.

As described in greater detail in this Court’s Individual
Practices in Civil Cases, the following documents must be
filed with the Pretrial Order: Voir Dire, Requests for
Initial and Final Charge and a Memorandum of Law addressing
all questions of law expected to arise at trial. Any
responsive papers are due September 27, 2019. In the event
a party does not file a Memorandum of Law on September 13,
a responsive Memorandum of Law should not be submitted
unless in reply to an unanticipated legal argument in the
other party’s Memorandum of Law. Counsel will provide the
Court with two (2) courtesy copies of all pretrial
documents at the time of filing.

3, Any motion in limine must be served by the following dates:

- Motion served by September 13, 2019
Case 1:17-cv-01789-DLC Document 384 Filed 06/12/19 Page 2 of 3

 

- Opposition served by September 27, 2019
- Reply, if any, served by October 2, 2019

At the time any reply is served, the moving party shall
supply two courtesy copies of all motion papers to Chambers
by mail or delivery to the United States Courthouse, 500
Pearl Street, New York, New York.

 

4, The final pretrial conference is scheduled for October 11,
2019 at 2:00 p.m. in Courtroom 18B, 500 Pearl Street, New
York, New York.

IT IS HEREBY ORDERED that the trial will begin at 9:30 a.m.
on Oatober 21, 2019.

IT IS FURTHER ORDERED that the following procedures shall
govern the conduct of the trial.

1. All exhibits must be pre-marked.

2. At the start of the trial each party will present the Court
with the following documents:

(a} ‘Three copies of a complete exhibit list.

(b) A set of pre-marked exhibits assembled sequentially i)
in a looseleaf binder, or ii) in separate manila
folders labelled with the exhibit numbers and placed
in a suitable container or box for ready reference.

(c} The exhibits should include copies of the sections of
any depositions that are intended to be offered into
evidence, expert reports, and any charts or summaries
of evidence.

3. Counsel should be available every day at 9:00 a.m. (except
for the first day of trial) in order to discuss with the
Court any legal or evidentiary issues expected to arise
during the day.

4, Testimony will generally be taken between 9:30 and 5:00
from Monday through Thursday. There will be a mid-morning,
a mid-afternoon and a lunch break from 12:45 p.m. to 2 p.m.

5. here should be no sidebars during jury trials. Counsel
are expected to anticipate any problems that might require
a ruling from the Court and to raise those issues with the
Case 1:17-cv-01789-DLC Document 384 Filed 06/12/19 Page 3 of 3

Court in advance of the time that the jury will be hearing
the evidence.

6. If counsel intend to distribute copies of documentary
exhibits to the jury, make a separate copy for each juror.

7. Counsel should make certain that they have custody of all
original exhibits. The Court does not retain them and the
Clerk is not responsible for them.

Dated: New York, New York
June 12, 2019

_ Ly
DENISE COTE
United States District Judge
